DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In an after final amendment filed on 3/11/2021 (which is hereby entered); Claims 18-24 are pending. Claims 1-17 are canceled.  The amendments to the claims have overcome the rejections to Claims 1-8, 11, 12 and 14 under 35 U.S.C. 103 as being unpatentable over Anderson (US 3324875) in view of Harrison (GB 709797) and/or further in view of Grace (US 8327875), as the claims have been canceled, and applicant has elected allowable subject matter previously indicated in claim 18. 
Allowable Subject Matter
Claims 18-24 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious the following in Claim 18:  “wherein the crank comprises a first end stop and a second end stop, and a rotational movement of the crank is only possible between the first and the second end stop, wherein the first end stop and the second end stop define a maximum angle of rotation for the crank of more than 180.deg., wherein the first end stop and the second end stop define a maximum angle of rotation for the crank, and the maximum angle of rotation is less than 240.deg. max, and wherein the rotary actuator comprises an electric motor and a transmission” in combination with the other limitations set forth in the independent claims; and in consideration of the remarks on page 7, last two paragraphs, of the response filed on 11/23/2020.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571) 272-4881, Mary McManmon at (571) 272-6007 or Craig Schneider at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753